DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims refer to a “last time” but it is unclear what the metes and bounds of “last time” is. It may be interpreted in many ways by one of ordinary skill in the art. For example, could ‘last time’ be before the arbitrary unit time; before the claimed prescribed period; a time a previous vehicle traveled; the last time surface damaged occurred, among others. This is not simply broad, this is indefinite because the bounds of “last time” has an impact of the claim scope. Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170243370 (herein Hoye).
Regarding claim 1, Hoye teaches A road surface damage detection device for detecting a road surface damage for each of road sections based on vehicle information from each of vehicles that have traveled (system for pothole detection, Abstract; a pothole definition depends on a vehicle weight, vehicle type, vehicle speed, or any other appropriate parameter, [0017]), the device comprising: 
a first processor configured to calculate, for each of the road sections, a maximum variation rate that is a maximum value of a variation amount of a wheel speed per unit time in each of the vehicles ([0019] teaches vehicle event recorder 102 which corresponds to first processor of the present invention; [0023] and [0024] describe computation of sensor data 300 to determine pothole peak values 302 which correspond to maximum value of a variation amount. Sensor data may be based on vehicle speed which is inherently proportional to wheel speed per unit time; see Fig. 5A); and 
a second processor ([0019] teaches vehicle data server 104) configured to periodically select, for each of the road sections, a maximum value from the maximum variation rate of each of the vehicles in a prescribed period, set the selected maximum value as a section maximum variation rate (peak value 302, [0023], Fig. 3), and determine whether or not the road surface damage has occurred by comparing a determination target value with a positive threshold, the determination target value being obtained by subtracting a comparison value, based on at least one of the section maximum variation rates set before last time, from the section maximum variation rate that is set latest (FIG. 6 is a flow diagram illustrating an embodiment of a process 
Regarding claim 2, Hoye teaches wherein the second processor sets the section maximum variation rate that is set latest as the comparison value ([0022] teaches minimum and maximum pothole thresholds set in different embodiments including use of sensor data 300; see Fig. 3, and data 300, peak 302, pothole definition 502 in Fig. 5A, and pothole threshold information 500 in Fig. 6 and [0027]).
Regarding claim 3, Hoye teaches wherein the second processor sets an average or an intermediate value of the section maximum variation rates set before last time as the comparison value ([0022] teaches minimum and maximum pothole thresholds set in different embodiments including a broadly claimed ‘intermediate value’ of data 300; see Fig. 3, and data 300, peak 302, pothole definition 502 in Fig. 5A, and pothole threshold information 500 in Fig. 6 and [0027]).
Regarding claim 4, Hoye teaches wherein the second processor sets as the comparison value a predicted value of the latest section maximum variation rate based on the section maximum variation rates set before last time ([0022] teaches minimum and maximum pothole thresholds set in different embodiments including a broadly claimed ‘predicted value’ of data 300; see Fig. 3, and data 300, peak 302, pothole definition 502 in Fig. 5A, and pothole threshold information 500 in Fig. 6 and [0027]).
Regarding claim 5, Hoye teaches wherein the second processor sets as the threshold a value that is smaller by a margin than the past determination target value when it is determined that the road 
Regarding claim 7, Hoye teaches wherein the second processor sets the margin based on one of or both the number of vehicles used for setting the latest section maximum variation rate and the number of vehicles used for setting the comparison value ([0022] teaches minimum and maximum pothole thresholds set in different embodiments including vehicle speed and data 300; see Fig. 3, and data 300, peak 302, pothole definition 502 in Fig. 5A, and pothole threshold information 500 in Fig. 6 and [0027]).
Regarding claim 8, Hoye teaches wherein after determining that the road surface damage has occurred, the second processor compares the determination target value with a negative second threshold to determine whether or not the road surface damage is eliminated ([Fig. 8 and [0029] teach indication of pothole removed).
Regarding claim 9, Hoye teaches A road surface damage detection method for detecting a road surface damage for each of road sections based on vehicle information from each of vehicles that have traveled (system for pothole detection, Abstract; a pothole definition depends on a vehicle weight, vehicle type, vehicle speed, or any other appropriate parameter, [0017]), the method comprising: 
(a) a step of calculating, for each of the road sections, a maximum variation rate that is a maximum value of a variation amount of a wheel speed per unit time in each of the vehicles ([0019] teaches vehicle event recorder 102 which corresponds to first processor of the present invention; [0023] and [0024] describe computation of sensor data 300 to determine pothole 
(b) a step of periodically selecting, for each of the road sections, a maximum value from the maximum variation rate of each of the vehicles in a prescribed period, setting the selected maximum value as a section maximum variation rate, and determining whether or not the road surface damage has occurred by comparing a determination target value with a threshold, the determination target value being obtained by subtracting a comparison value, based on at least one of the section maximum variation rates set before last time, from the section maximum variation rate that is set latest  (sensor data 200 and peak value 302, [0023], Fig. 3; FIG. 6 is a flow diagram illustrating an embodiment of a process for determining whether sensor data indicates a pothole. In some embodiments, the process of FIG. 6 implements 506 of FIG. 5. In the example shown, in 600, pothole threshold information is determined. In some embodiments, pothole threshold information is based on a pothole definition. In various embodiments, pothole threshold information is based on a vehicle weight, vehicle type, vehicle speed, or any other appropriate parameter. In some embodiments, pothole threshold information comprises a minimum pothole threshold and a maximum pothole threshold. In 602, it is determined whether sensor data indicates an event above the minimum pothole threshold, [0027]).
Regarding claim 10, the claimed program is the program used to carry out the method claimed in claim 9 and may be rejected equivalently by Hoye. See rejection for claim 9 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoye as applied to claim 2 above, and further in view of US 20180121275 (herein Park).
Regarding claim 6, Hoye does not explicitly teach “wherein the second processor calculates an interquartile range using a past maximum variation rate of each of the vehicles when it is determined that the road surface damage has not occurred, and sets as the threshold a value that is larger by a margin than a prescribed multiple of the calculated interquartile range. However, it is known in the art to set thresholds using calculated interquartile ranges to determine infrastructure faults as shown in [0085] of Park. It would be obvious to use the calculation methods taught by Park and apply it to determining road surface damage using vehicle sensor data of Hoye for at least the purpose of easily comparing a normal road section with a fault road section ([0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852